DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 21, 2021, claim 1 was amended, and new claims 4-6 were added. Claims 1-6 are currently pending in this application.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2002/0047829 to Sun et al. (Sun), fails to disclose or suggest a method for attaching a display panel to a vehicle windshield in which two attaching target regions interposing the first rod-like member are provided by the frame-shaped body, wherein each of the two attaching target regions is a region for attaching the display panel and is surrounded by the first rod-like member and the two second rod-like members.
As shown in Fig. 1, Sun discloses a method for attaching a display panel 200 to a housing 100 comprising:
preparing a frame-shaped body comprising a first rod-like member 140 (intermediate portion of bottom frame 140) and two second rod-like members 130, the two second rod-like members 130 being substantially parallel to each other and crossing the first rod-like member;
bonding the first rod-like member 140 and the two second rod-like members 130 to a surface of a front frame 110 (paragraph 18); and
moving the display panel PNL 200 having a width to be supported between the two second rod-like members 130 from one of ends of the two second rod-like members 130 towards the first rod-like 
as the frame-shaped body, a frame-shaped body in which both ends of the first rod-like member 140 (intermediate portion) are coupled to the two second rod-like members 130 respectively at a substantially intermediate position in a longitudinal direction of each of the two second rod-like members 130 is prepared, and
the display panel 200 is moved towards the first rod-like member 140 from first ends (lower ends) of the two second rod-like members 130.
It is noted that Sun discloses the first rod-like member 140 is integrated with the two second rod-like members 130 (paragraph 18). Accordingly, it is clear that when the two second rod-like members 130 are bonded to the surface of the front frame 110, the first rod-like member 140 is also bonded to the front frame 110. 
Further, as shown in Fig. 1, two stopping frames 150 and 160 are used to close the space containing the display panel 200 and formed by the front frame 110, the two second rod-like member 130 and the bottom frame 140 (paragraph 18). Accordingly, Sun discloses only one attaching target region for attaching the display panel 200 and the one attaching target region is surrounded by the two second rod-like members 130 and the two stopping frames 150 and 160.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 23, 2021